Title: 1780. January 19. Wednesday.
From: Adams, John
To: 


       Went down the River, on a Visit to the Rambler a Letter of Mark, of 18 Guns, belonging to Mr. Andrew Cabot of Beverly, Captain Lovatt Commander, and the Phoenix a Brig of 14 Guns belonging to Messrs. Traceys at Newbury Port, Captain Babson Commander.
       We were honoured, with two Salutes of 13 Guns each, by Babson and with one by Lovat. We dined at the Tavern on shore and had an agreable day. Went to see a new Packett of the Kings on the Stocks, and his new Rope walks, which are two hundred and ten fathoms long.
      